The opinion of the court was delivered by
Coulter, J.
We cannot hold that the act of Assembly was complied with by the arbitrators. The statute requires that the arbitrators shall make, and annex to their report,- such an account between the parties as they shall think just, which account shall result in the balance reported in their award. This is a very plain *118and specific requirement. There is an account among the papers of the case, hut it was not returned with the award, hut was handed into the office the next day, as was stated at bar. This account, such as it is, does not show what the balance was. It may, to be sure, by adding up, be ascertained that the balance was the same as that contained in the'award. This might be got over, if we took it for granted, what is not stated either in the account or in the award, that Clement was to have two-thirds and Rohrabach one-third. How can we tell that the arbitrators so found ? The statute, however, requires that the arbitrators shall make, and annex to their report, an account, &c. Now annex means to unite, to subjoin, to connect together ; and we cannot change the meaning of words, especially when those words direct that which is useful and convenient to be done. The arbitrators did not annex this account to their report, and there is no reference to it in their award. We would contrive to get over what "was mere form, but these are such omissions, in substance, as we cannot overlook.
Judgment reversed, and a procedendo awarded.